PER CURIAM.
A rehearing is asked for on two grounds: (1) Because the decision is in conflict with In re De Bara, 179 U. S. 316, 21 Sup. Ct. 110, 45 L. Ed. 207; and (2) because this court “cannot have considered the point taken in the brief filed in this cause, that the sentence imposed was authorized by law.”
Although the “point taken in the brief” comprised only a dozen lines referring to Howard v. United States, 75 Fed. 986, 21 C. C. A. 586, 34 R. R. A. 509, it was not overlooked. We discussed the proposition at considerable length, and set forth quite fully the reasons which persuaded us to the conclusion that the “single sentence” of section 5480, Rev. St. [U. S. Comp. St. 1901, p. 3696], meant a single sentence not exceeding the limits specified in the section for a single offense. With section 1024 [U. S. Comp. St. 1901, p. 720] already on the statute book, it is difficult to understand why Congress inserted the amendment as to including three offenses in a single indictment, unless it intended thus to restrict the single sentence for those three offenses.
The De Bara Case was not cited on the briefs of either side, and was overlooked by us. It seems to be in conflict with our conclusion; the petition for rehearing is therefore granted.